Citation Nr: 0600431	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-03 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for tinea versicolor and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military service from June 1982 
to November 1986 and had additional active and inactive duty 
for training in the Army Reserves and Army National Guard.  A 
March 2000 VA Form 119 reflects that the veteran reentered 
into active military service, on November 7, 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision issued in July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for 
hypertension and denied his claim for an increased rating for 
service-connected skin disorders.

As noted in a July 2004 letter to the veteran, prior to his 
reentry into active duty in November 1999, he had submitted a 
claim for certain skin disorders, lichen planus, atopic 
dermatitis, and seborrheic dermatitis.  This claim is 
referred to the RO for appropriate action.

The issues of service connection for hypertension and for 
entitlement to an increased rating for the veteran's service-
connected skin disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 1989 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
hypertension; the veteran was informed of this decision the 
following month but did not file a notice of disagreement 
(NOD) related to this issue within one year of such 
notification.

2.  Evidence added to the record since the October 1989 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision, denying service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
October 1989 rating decision sufficient to reopen the 
veteran's claim for service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hypertension, the Board finds that 
VA has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  The appellant was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  In a July 2004 VCAA letter, the AOJ 
informed the appellant of the provisions of the VCAA and 
asked the appellant to furnish the names and addresses of 
health care providers who had treated him and to sign 
authorizations for release of such information.  The VA 
notified the veteran that it was his responsibility to make 
sure that VA received all requested records in support of his 
claim that are not in the possession of a Federal department 
or agency.  The Board observes that that letter informed the 
veteran of the incorrect definition of new and material 
evidence  but, to the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the 
appellant in proceeding with this issue given the favorable 
nature of the Board's decision, reopening and remanding his 
service connection claim for a de novo review and further 
development.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In in October 1989 rating decision, VA originally denied the 
veteran's claim of entitlement to service connection for 
hypertension, noting that service connection was not 
warranted because the veteran was neither diagnosed with 
hypertension nor treated with medication for hypertension 
during service or within one year of discharge from service 
in November 1986.  The veteran was notified of VA's action 
and advised of his appellate rights the following month, but 
he did not submit an NOD within one year of notification of 
denial for hypertension.  Thus, the decision became final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) and 
20.1103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for hypertension 
has been received.  

The evidence presented or secured since the October 1989 
rating decision consists of: additional private and VA 
medical records, service medical records, VA examination 
reports; and lay statements from the veteran indicating that 
his blood pressure was high on several occasions while he was 
on active duty and that he was treated for a transient 
ischemic attack (TIA), while serving on active duty for 
training in November 1995.  This evidence is clearly new, in 
that it is not redundant of other evidence previously 
considered but much of it is redundant, as it shows 
continuing treatment of hypertension.  However, in October 
1996, the RO received the second page of a November 1988 VA 
medical record that was not in the record at the time of the 
previous denial.  In that record, the examiner indicated that 
the etiology of the veteran's hypertension was most likely 
secondary to his severe anxiety and this opinion is material 
to the issue under consideration.  As such this evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  Accordingly, the appellant's 
service-connection claim for hypertension is reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hypertension is reopened, to 
this extent the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for hypertension, the claim is 
REMANDED for de novo review.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  Here, since the veteran reported that he reentered 
into active military service, in November 1999, the Board 
observes there are no service medical records associated with 
the record from his latest period of active military service.  
Moreover, it is not clear whether all of the veteran's 
Reserve components' medical records are in the claims file.  
These records and any other private or VA medical records, 
showing treatment for either hypertension or the veteran's 
service-connected skin disorders should be obtained on 
remand.

While a November 1988 VA medical record contains an opinion 
that the veteran's hypertension is secondary to his 
nonservice connected anxiety, on the occasion of the last VA 
examination, in October 1996, there was no claims file for 
review.  A medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion.  See Hampton v. Gober, 10 Vet. App. 
481 483 (1997).  At that examination, the veteran reported 
that the onset of his hypertension was around 1983 or 1984 
and was discovered when he was being examined for epistaxis.  
The examiner confirmed a diagnosis of hypertension but did 
not offer a nexus opinion.  The medical records from the 
veteran's first period of active military service bear out 
his contention that he had his blood pressure checked 
multiple times, on several different days, particularly 
during his last year before discharge from first period of 
military service.  The first diagnosis of hypertension 
appears to have been in November 1988.  The Board observes 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Since the veteran's hypertension preexisted his 
reentry into active duty in November 1999, service connection 
may also be awarded, if it can be shown that his hypertension 
was aggravated during his second period of service.  In 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit found 
that VA must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for hypertension and should consider whether the 
veteran should be granted service connection for hypertension 
on a direct, presumptive, chronicity of the disorder, or 
aggravation basis.  

In VAOPGCPREC 10-2004, VA's General Counsel discussed the 
impact of reentry into active duty had on pending claims.  
The General Counsel noted, for example, that an examination 
conducted following the veteran's return from active duty 
might not accurately reflect the veteran's condition for 
periods before he returned to active duty.  Consequently, 
medical records from the veteran's most recent period of 
active duty may assist in evaluating a disability for the 
period relevant to the claim for VA benefits.  When the 
veteran becomes available for an examination, VA may ask the 
examiner to express an opinion, to the extent possible, 
concerning the veteran's disability over the relevant past 
periods.  Finally, the Board notes that veteran filed his 
increased rating claim, in December 1995.  As the regulations 
pertaining to skin disorders were revised during the pendency 
of the veteran's claim for an increased rating, he is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria, August 30, 2002.  VAOPGCPREC 3-2000; see also 62 
Fed. Reg. 30,235-40 (June 3, 1997); 67 Fed. Reg. 49,590-99 
(July 31, 2002) (as amended by 67 Fed. Reg. 58,448-49 
(Sept. 16, 2002)).  In light of the above, the veteran should 
be examined to ascertain the nature and extent of his 
service-connected skin disorders using both sets of rating 
criteria and the nature, extent and etiology of his 
hypertension.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypertension or any skin disorder, in 
particular from December 1994 to the 
present.  The VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  The VA should also ask the veteran 
to identity his various periods of 
military service, in the Army, Army 
Reserves and the Army National Guard, to 
include reentry into active military 
service, in November 1999.  In 
particular, the VA should obtain all 
missing service medical records, to 
include Reserve and National Guard 
records and those from the veteran's 
second period of active duty and all 
missing records from the Atlanta, Georgia 
VA Medical Center, not already associated 
with the claims file, from December 1994 
to the present.  If records are 
unavailable, please have the provider so 
indicate.

2.  After completion of 1 above, VA 
should schedule the veteran for 
examination(s) in order to determine the 
nature and extent of any skin disorder(s) 
found and the nature, extent and etiology 
of the veteran's hypertension.  The 
examiner(s) should be requested to review 
the entire claims file and must indicate 
in the examination report(s) that such 
review was performed.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  

First, the hypertension examiner should 
provide a history of the veteran's 
hypertension and an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that it (1) 
began during, or was incurred, during the 
veteran's first period of active service; 
(2) was manifested within one year of 
discharge from his first period of active 
military service (the veteran was 
discharged on November 12, 1968), or (3) 
was aggravated (worsened) during his 
second period of active military service, 
which began in November 1999.  

Second, the skin examination should be 
scheduled when the veteran's tinea 
versicolor and/or tinea cruris is/are in 
an active phase.  See Ardison v. Brown, 2 
Vet. App. 405 (1994).  The skin examiner 
should provide a history of the veteran's 
skin disorders, including the frequency 
and extent of any outbreaks, and discuss 
any and all manifestations of the 
veteran's tinea versicolor and tinea 
cruris, particularly from December 1994 
to the present.  Specifically, the 
examiner should give the extent of these 
disorders in square inches or square 
centimeters, should indicate whether the 
veteran's skin disorder(s) is unstable 
(i.e., frequent loss of covering of skin 
over the affected area), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the 
disorder(s) limits the function of, or 
causes limited motion of, the affected 
part(s).  The examiner is to give the 
percent of exposed areas of the entire 
body affected, and whether systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs were required 
during the past 12-month period: (1) 
constantly or near constantly, (2) for a 
total of six weeks or more, but not 
constantly, or (3) for a total duration 
of less than six weeks; or whether no 
more than topical therapy was required 
during the past 12-month period.  With 
regard to the face, the examiner should 
indicate whether there is disfigurement 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one features or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears, cheeks, lips), or the 
presence of one or more characteristics 
of disfigurement.  The 8 characteristics 
of disfigurement are: scar 5 or more 
inches (13 or more cm.) in length; scar 
at least 1/4-inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  After completion of the above, VA 
should readjudicate the veteran's 
service-connection and increased rating 
claims, including any additional evidence 
obtained on remand.  In particular, VA's 
review should include consideration of 
the provisions of the former and current 
skin rating criteria and all applicable 
diagnostic codes under 38 C.F.R. § 4.118.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service-
connection claim for hypertension if it 
remains denied and fully sets forth the 
controlling law and regulations pertinent 
to the issues on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


